Citation Nr: 0716944	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-03 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether a timely substantive appeal was received as to a 
January 2003 decision that denied recovery of VA disability 
compensation withheld to recoup military readjustment pay in 
the amount of $3,600.00.

2.  Whether new and material evidence has been submitted to 
reopen a claim for recovery of VA disability compensation 
withheld to recoup military readjustment pay in the amount of 
$3,600.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
November 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that denied recovery of VA disability compensation 
withheld to recoup military readjustment pay in the amount of 
$3,600.00.  This matter also arises from a December 2004 
decision that declined to reopen a claim for recovery of VA 
disability compensation withheld to recoup military 
readjustment pay in the amount of $3,600.00. 

In September 2005, the veteran was afforded a personal 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  On January 16, 2003, the veteran was notified that his 
claim for recovery of VA disability compensation withheld to 
recoup military readjustment pay in the amount of $3,600.00 
had been denied; this notice also apprised him of his 
appellate rights.

2.  After receiving a timely notice of disagreement, the 
veteran was provided a statement of the case on September 25, 
2003.




3.  A substantive appeal (VA Form 9) addressing the claim for 
recovery of VA disability compensation withheld to recoup 
military readjustment pay in the amount of $3,600.00 was 
received on February 20, 2004.

4.  The veteran did not appeal the January 2003 decision 
within one year of being notified.

5.  The evidence submitted since the January 2003 decision is 
either cumulative or redundant and, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The appellant's substantive appeal to the January 2003 
decision that denied recovery of VA disability compensation 
withheld to recoup military readjustment pay in the amount of 
$3,600.00 was not timely filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.109, 19.30, 20.101, 20.200, 
20.202, 20.300, 20.302, 20.303, 20.304, 20.305 (2006).

2.  The January 2003 decision that denied recovery of VA 
disability compensation withheld to recoup military 
readjustment pay in the amount of $3,600.00 is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).  

3.  New and material evidence has not been received, and the 
claim seeking recovery of VA disability compensation withheld 
to recoup military readjustment pay in the amount of 
$3,600.00 may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380- 
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).


Timely Substantive Appeal

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished. 38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.101(d).

The threshold question is whether the veteran has submitted a 
timely substantive appeal.  As noted above, appellate review 
is initiated by an NOD and completed by a substantive appeal 
after an SOC is furnished by the RO. 38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.  Proper completion and filing of a 
substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  The NOD and 
the substantive appeal must be filed with the VA office that 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  The SOC is to be mailed to the claimant at his 
or her most recent address of record, with a copy provided to 
the claimant's representative.  38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  If the postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the day of receipt of the document by VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  38 
C.F.R. § 20.305(a), (b).

In January 2003, the RO denied the veteran's claim for 
recovery of VA disability compensation withheld to recoup 
military readjustment pay in the amount of $3,600.00.  In a 
letter dated on January 16, 2003, the veteran was notified of 
this decision and of his procedural and appellate rights.  A 
statement submitted by the appellant later that month 
indicated his disagreement with the January 2003 decision.  
This statement was accepted as an NOD.  The RO issued an SOC 
on November 25, 2003, referencing this issue.

Under the circumstances described above, the appellant must 
have perfected his appeal to the Board within 60-days 
following the issuance of the November 2003 SOC, as such date 
would have been slightly later than the alternative deadline 
of one year following notice of the January 2003 decision.  
He did not do so.  The substantive appeal (VA Form 9) was 
received by the RO on February 20, 2004.  Under 38 C.F.R. § 
20.305, a U.S. Postal Service postmark date (as opposed to 
the date of receipt) is acceptable for the purposes of 
determining timely filing of a written document.  However, 
where, as here, there is no postmark date of record, the 
postmark date will be presumed to be 5 days before the date 
of receipt of the document, excluding Saturdays, Sundays, and 
legal holidays.  Thus, even by excluding Saturday, February 
14 and Sunday, February 15, February 13, 2004, is the 
earliest possible date the Board can presume to be the 
pertinent postmark date.  38 C.F.R. § 20.305.  However, 
February 13, 2004, is still later (19 days late) than 60 days 
following the issuance of the November 25, 2003, SOC.  In 
this regard, the Board notes that the VA Form 9 was not 
signed until February 18, 2004, which is 24 days past the 
filing deadline.  

The RO notified the appellant and his representative in a 
February 2004 letter that his substantive appeal was 
untimely.  In so doing, he was provided a detailed 
explanation as to why his substantive was not timely.  An SOC 
issued to veteran in December 2004 provided a more detailed 
explanation.

The record does not contain any statement by the appellant 
and/or his representative alleging any error of law or fact 
regarding the underlying issues following the promulgation of 
the SOC dated November 25, 2003, until receipt of the VA Form 
9 on February 20, 2004.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  The Board further notes that there are no 
communications prior to or following the expiration of the 
appeal period which could be construed as a request for 
extension of time to file a substantive appeal.  See 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303. 

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, in Corry v. Derwinski, 3 Vet. App. 231 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
held that there is no legal entitlement to an extension of 
time, but that 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that, where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  

Here, there is no evidence that the appellant filed for an 
extension.  He maintains, however, that he had good cause for 
failing to file a timely substantive appeal.  Specifically, 
he states he did in fact file a substantive appeal sometime 
around Christmas (December 25, 2003).  He says he 
subsequently called the RO and was informed that his VA Form 
9 had not been received.  In sending him another VA Form 9 to 
submit, he asserts that he was told that the 60-day period 
for filing his appeal would be reset from the date of his 
phone call.  He recalls that his phone call to the Des Moines 
RO was forwarded to St. Louis.  The veteran argues that a 
report of contact should exist that documents this telephone 
conversation.  The Board has considered these contentions but 
does not conclude that the appellant has demonstrated good 
cause for an untimely filing of a substantive appeal as to 
the underlying issues.

In this regard, the Board points out that there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  No clear evidence to the contrary 
has been presented to rebut the presumption of regularity in 
the present case.  If the veteran had filed his substantive 
when he said he did, it would be contained in his claims 
folder.  Similarly, if he had contacted VA to inquire as to 
the status of his appeal, report of contact (VA Form 119) 
would have been prepared and associated with the claims file.  
As discussed above, there is no evidence that the veteran 
contacted VA, to include by phone, between the period when he 
was issued the November 25, 2003 SOC and when his VA Form 9 
was received on February 20, 2004.  

In summary, the Board finds the veteran was properly provided 
notice of his appellate rights.  He has not proffered any 
credible excuse for his failure to file a timely appeal.  
Absent a timely substantive appeal, an appeal was not 
perfected on the denial of the claim that denied recovery of 
VA disability compensation withheld to recoup military 
readjustment pay in the amount of $3,600.00, and the Board is 
without jurisdiction to adjudicate the claim.  However, as 
shown below, the veteran has re-filed this claim in an 
attempt to reopen it based on the submission of new and 
material evidence.



New and Material Evidence

As discussed above, the RO initially denied the veteran's 
claim for recovery of VA disability compensation withheld to 
recoup military readjustment pay in the amount of $3,600.00 
in January 2003.  Considering the evidence of record, 
including information received from the Department of 
Defense, and the veteran's argument, the RO stated that it 
had correctly withheld the pretax amount of the veteran 
readjustment pay.  The RO therefore concluded that there was 
no provision for reimbursement of the $3,600.00 that had been 
withheld for taxes.  The veteran was notified of this 
decision and of his procedural and appellate rights by letter 
in January 2003.  He did not submit a timely substantive 
appeal with respect to this decision.  Thus, it is final. 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in March 2004, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Here, the Board notes that the RO did not reopen the 
veteran's claim for recovery of VA disability compensation 
withheld to recoup military readjustment pay in the amount of 
$3,600.00.  The Board concurs.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the January 2003 decision 
includes statements and testimony from the veteran and 
correspondence from the Department of Defense (DoD).  None of 
this evidence is new.  The letters from the DoD are 
duplicative to letters that were considered by the RO in it 
January 2003 decision.  Similarly, the statements and 
testimony from the veteran are nothing more than reiterations 
of his previous argument, which was that there was VA error 
in how VA recouped his readjustment pay.  

Accordingly, the Board finds that the evidence received 
subsequent to the January 2003 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for recovery 
of VA disability compensation withheld to recoup military 
readjustment pay in the amount of $3,600.00.  38 U.S.C.A. § 
5108.  Because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to the above claims because the 
appeals turn on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).

The Court specifically found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See also Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address efforts to 
comply with the VCAA with respect to the issues on appeal.  
In any event, based on the veteran's testimony and the 
statements he has submitted in support of his claim, it is 
clear that all pertinent records have been obtained and the 
duty to assist has been fulfilled.

Finally, effective from November 20, 2006, VA thoroughly 
revised 38 C.F.R. § 3.750 to provide that certain veterans 
are eligible for concurrent receipt of disability 
compensation and military retired pay.  There is no 
indication that the RO considered this revision.  However, as 
being a veteran with 20 or more years of creditable service 
is one of the eligibility requirements, the special 
provisions 38 C.F.R. § 3.750 would not be applied in this 
case because the veteran only had 12 years of service.  The 
Board therefore finds that no prejudice to the veteran will 
result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO to 
consider the revised 38 C.F.R. § 3.750 would be an 
essentially fruitless exercise and would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).



ORDER

A timely substantive appeal was not received as to the 
January 2003 decision that denied recovery of VA disability 
compensation withheld to recoup military readjustment pay in 
the amount of $3,600.00; therefore, the appeal is dismissed.

New and material evidence has not been presented to reopen a 
claim for recovery of VA disability compensation withheld to 
recoup military readjustment pay in the amount of $3,600.00, 
and the appeal is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


